    Case 1:19-cv-02379-KBJ Document 1-19 Filed 08/07/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit S
          Case 1:19-cv-02379-KBJ Document 1-19 Filed 08/07/19 Page 2 of 2



      quinn emanuel            trial lawyers | washington, dc
      1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                             (202) 538-8120

                                                                                                  WRITER'S EMAIL ADDRESS
                                                                                         williamburck@quinnemanuel.com


March 18, 2019


VIA E-MAIL


The Honorable Jerrold Nadler
Chairman
United States House of Representatives
Committee on the Judiciary
Washington, DC 20515-6216
HJUD.Correspondence@mail.house.gov

Re:     March 4, 2019 Document Requests

Dear Chairman Nadler,

        This responds to your letter of March 4, 2019, requesting the production of documents
from Donald F. McGahn. As relevant to Mr. McGahn, the requested documents concern the period
during which he was outside counsel to the Trump Campaign and Transition and served as Counsel
to the President in the White House. The Campaign and the White House are the appropriate
authorities to decide the scope of access to these documents, including whether a claim of
executive, attorney-client and/or attorney work product privilege would protect such information
from disclosure. Accordingly, we have forwarded your requests to the Campaign and the White
House for their consideration.

Sincerely,



William A. Burck




      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
